Matter of Dmitriyev v City of New York (2020 NY Slip Op 05574)





Matter of Dmitriyev v City of New York


2020 NY Slip Op 05574


Decided on October 08, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 08, 2020

Before: Manzanet-Daniels, J.P., Gische, Gesmer, Singh, JJ. 


Index No. 653078/18 Appeal No. 11979 Case No. 2019-2797 

[*1]In re Andrey Dmitriyev, Petitioner-Appellant,
vThe City of New York, et al., Respondents-Respondents.


Glass Harlow & Hogrogian LLP, Pearl River (Bryan D. Glass of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Melanie Tharamangalam West of counsel), for respondents.

Order and judgment (one paper), Supreme Court, New York County (Eileen A. Rakower, J.), entered March 6, 2019, which denied and dismissed the petition to vacate an arbitration award terminating petitioner's employment with respondent Department of Education, unanimously affirmed, without costs.
The penalty of termination does not shock one's sense of fairness (see e.g. Lackow v Department of Educ. (or "Board") of City of N.Y., 51 AD3d 563, 569 [1st Dept 2008]). The record shows that the penalty was warranted given the extreme seriousness of petitioner's offense and his gross indifference to the health, safety and welfare of his students. The Hearing Officer considered the seriousness of the charges, the fact that petitioner was on prior notice that his failure to supervise his students could result in a
serious incident, as well as petitioner's lack of prior disciplinary history during his 16-year career with the Department of Education, before issuing his decision. 	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 8, 2020